DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment to claims 1-3 and 5 has been acknowledged.
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Argument 1: The Applicant argues that Crouch fails to disclose “each of the plurality of sections is directly connected by a cableless connection to the at least one power state configured to provide power to the group of the multiple radiating elements.”
Response 1: The Examiner respectfully disagrees. Amendment to Claim 1 has changed the scope of invention. Claim 1 is now rejected with Tietjen et al. (US 7,423,578 B1), in view of Factor et al. (US 2014/0209678 A1), and further in view of Crouch et al. (US 2008/0144689 A1). Figure 6: of Factor (‘678) shows all the elements of the radar including signal generation, DSP (which is integrated in a single board with power supply…system 600: antenna elements, processor 681, RF receiver 620, Waveform Transmitter 670, Pulse Doppler Radar 670, central computer 682, gimbal 691. Since the elements are all on integrated on a single circuit board, they are connected in cableless connection. Factor describes in Paragraph 100: “Mechanical chassis 108 may be used for internal installation of power supply 106 and DSP module 107. For example, power supply 106 and DSP Module 107 may have a configuration of 
Argument 2: The Applicant argues that Crouch fails to disclose “the plurality of components of the electromagnetic seeker are mounted on a single printed circuit board”.
Response 2: The Examiner respectfully disagrees. Amendment to Claim 1 has changed the scope of invention. Amendment to Claim 1 has changed the scope of invention. Claim 1 is now rejected with Tietjen et al. (US 7,423,578 B1), in view of Factor et al. (US 2014/0209678 A1), and further in view of Crouch et al. (US 2008/0144689 A1).
Argument 3: The Applicant argues that the PCBs 212 and 216 of Crouch only comprises ports 202, conductive strip 206 and ground plane 21 (but not a power state, a digital signal processor (DSP) and a signal generation unit (SGU), per amended claim 1. 
Response 3: The Examiner respectfully disagrees. Amendment to Claim 1 has changed the scope of invention. Amendment to Claim 1 has changed the scope of invention. Claim 1 is now rejected with Tietjen et al. (US 7,423,578 B1), in view of Factor et al. (US 2014/0209678 A1), and further in view of Crouch et al. (US 2008/0144689 A1).
Argument 4: The Applicant argues that Schermak fails to disclose “the antenna and the plurality of components of the electromagnetic seeker are mountable entirely on a gimbal assembly of a missile.” Amended Claim 1 recites “the plurality of components of the electromagnetic seeker” include “at least one power stage, a digital signal processor 
Response 4: Amendment to Claim 1 has changed the scope of invention. Claim 1 is now rejected with Tietjen et al. (US 7,423,578 B1), in view of Factor et al. (US 2014/0209678 A1), and further in view of Crouch et al. (US 2008/0144689 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tietjen et al. (US 7,423,578 B1), in view of Factor et al. (US 2014/0209678 A1), and further in view of Crouch et al. (US 2008/0144689 A1).  
Regarding Claim 1, Tietjen et al. (‘879) discloses “an electromagnetic seeker [column 2, lines 20-31: a plurality of configurable radiating elements, which plurality defines a common aperture of the array], the electromagnetic seeker comprising: 
an antenna having multiple radiating elements ([col 2, line 51 – col 3, line 8: a phased array radar system having a plurality of radiating elements configured in a common array aperture of mxn elements]; [Fig. 2: antenna A, elements 101]) divided into a plurality of sections, each the plurality of sections comprising a group of the multiple radiating elements [column 2, line 51 – column 3, line 8: electronically segmenting the common array aperture of mxn elements into a first sub-aperture comprising a first subset of the mxn elements defining a first sub-array, and a second sub-aperture comprising a second subset of the mxn elements distinct from the first subset defining a second sub-array]”. 
Tietjen et al. (‘879) does not explicitly disclose “a plurality of components including at least one power stage, a digital signal processor (DSP) and a signal generation unit (SGU)”, “the plurality of components of the electromagnetic seeker is mounted on a single printed circuit board”, “the antenna and the plurality of components of the electromagnetic seeker are mountable entirely on a gimbal assembly of a missile.”
Factor et al. (‘678) teaches “a plurality of components including at least one power stage, a digital signal processor (DSP) and  a signal generation unit (SGU) ”, “the plurality of components of the electromagnetic seeker is mounted on a single printed circuit board [Paragraph 100: “Mechanical chassis 108 may be used for internal installation of power supply 106 and DSP module 107. For example, power supply 106 and DSP Module 107 may have a configuration of a single joint electronic board having multiple electronic boards that may be connected together]”, “the antenna and the plurality of components of the electromagnetic seeker are mountable entirely on a gimbal assembly of a missile [paragraph 147: some or all of the components of system 600 may be mounted on, or slewed by, one or more gimbal mechanisms 691]”,
each of the plurality of sections  is directly connected by a cableless connection to the at least one power stage configured to provide power to the group of the multiple radiating elements [Figure 6: shows all the elements of the radar including signal generation, DSP (which is integrated in a single board with power supply…system 600: antenna elements, processor 681, RF receiver 620, Waveform Transmitter 670, Pulse Doppler Radar 670, central computer 682, gimbal 691. Since the elements are all on integrated on a single circuit board, they are connected in cableless connection]; [Paragraph 100: “Mechanical chassis 108 may be used for internal installation of power supply 106 and DSP module 107. For example, power supply 106 and DSP Module 107 may have a configuration of a single joint electronic board having multiple electronic boards that may be connected together].”
a plurality of components including at least one power stage, a digital signal processor (DSP) and a signal generation unit (SGU)”, “the plurality of components of the electromagnetic seeker is mounted on a single printed circuit board”, “the antenna and the plurality of components of the electromagnetic seeker are mountable entirely on a gimbal assembly of a missile”, “each of the plurality of sections  is directly connected by a cableless connection to the at least one power stage configured to provide power to the group of the multiple radiating elements”, as taught by Factor et al. (‘678) for the purpose of having compact integrated system [Factor et al. (‘678) – paragraph 6].
Tietjen et al. (‘879)/Factor et al. (‘678) does not explicitly disclose “each of the plurality of sections and the at least one power stage are configured to provide coherent combination of signals transmitted by different antenna sections of the plurality of sections over air to thereby enable combination of power from all of the plurality of sections over the air”.
Crouch et al. (‘689) further teaches “each of the plurality of sections and the at least one power stage are configured to provide coherent combination of signals transmitted by different antenna sections of the plurality of sections over air to thereby enable combination of power from all of the plurality of sections over the air [paragraph 38: Figure 4: an active array antenna system…400 may generate high-power coherent wave front 409…active array antenna system 400 may comprise combining-radiating-radiating assembly 408 comprising a plurality of .” 
Examiner’s Note:  Crouch et al. (‘689) describes combining signals by radiation (i.e. cable less or over the air… for example, in paragraph 12).
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Tietjen et al. (‘879)/Factor et al. (‘678) to have “each of the plurality of sections and the at least one power stage are configured to provide coherent combination of signals transmitted by different antenna sections of the plurality of sections over air to thereby enable combination of power from all of the plurality of sections over the air”, as taught by Crouch et al. (‘689) for the purpose of using combining-radiating assembly, which  may lessen and possibly even eliminate the need for circuit-based power combiners [Crouch et al. (‘689) – paragraph 13].
Regarding Claim 2, which is dependent on independent claim 1, Tietjen et al. (‘879)/Factor et al. (‘678)/Crouch et al. (‘689) discloses all the claimed invention. Tietjen et al. (‘879) further discloses “a respective receiving channel directly connected to each of the plurality of sections [fig. 2: receiver beam former 204 connected to antenna section A1, receiver beam former 214 connected to antenna section A2] ; 
the respective receiving channel is further connected to a processing unit [Fig.2: receiver beam former 204 connected to signal processor 206, receiver beam former 216 connected to signal processor 216]”.
However, Tietjen et al. (‘879)/Crouch et al. (‘689) does not explicitly disclose “a digital comparator module configured to digitally provide mono-pulse signals”.  
Factor et al. (‘678) teaches “a digital comparator module configured to digitally provide mono-pulse signals [paragraph 77: mono-pulse tracking, amplitude comparison, phase comparison and/or other suitable methods…processing unit comprising a digital comparator module configured to digitally provide mono-pulse signals]”.
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Tietjen et al. (‘879)/Crouch et al. (‘689) to have “a digital comparator module configured to digitally provide mono-pulse signals”, as taught by Factor et al. (‘678) for the purpose of calculating fine and precise angular position of the incoming threat, using the tracking and confirmation functionality [Factor et al. (‘678) – par 77].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tietjen et al. (US 7,423,578 B1)/Factor et al. (US 2014/0209678 A1)/Crouch et al. (US 2008/0144689 A1), and further in view of Binzer et al. (US 2015/0002330 A1).
Regarding Claim 3, which is dependent on dependent claim 2, Tietjen et al. (‘879)/Factor et al. (‘678)/Crouch et al. (‘689) discloses all the claimed invention.
the respective receiving channel is configured as a single sub-assembly printed on a circuit board as a single integrated unit”.  
Nevertheless, Binzer et al. (‘330) teaches “the respective receiving channel is configured as a single sub-assembly printed on a circuit board as a single integrated unit [paragraph 12: each of the semiconductor modules having an integrated circuit, a rewiring layer for connecting the integrated circuit to the printed circuit board]”.
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Tietjen et al. (‘879)/Factor et al. (‘678)/Crouch et al. (‘689) to have “the respective receiving channel is configured as a single sub-assembly printed on a circuit board as a single integrated unit”, as taught by Binzer et al. (‘330) for the purpose of having a circuit configuration for radar applications having a printed board, such that semiconductor modules are mounted on it [Binzer et al. (‘330) – Abstract].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tietjen et al. (US 7,423,578 B1)/Factor et al. (US 2014/0209678 A1)/Crouch et al. (US 2008/0144689 A1), and further in view of Infante et al. (US 2013/0249772 A1).
Regarding Claim 5, which is dependent on independent claim 1, Tietjen et al. (‘879)/Factor et al. (‘678)/Crouch et al. (‘689) discloses all the claimed invention.
the at least one power stage is printed on an opposite side of.” 
Nevertheless, Infante et al. (‘772) teaches “the at least one power stage is printed on an opposite side of [paragraph 29: printed circuit board with second power distribution means layers and second control signal means layers, connected by the vertical interconnections to the corresponding first power distribution means layers and first control signal means layers]”.
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Tietjen et al. (‘879)/Factor et al. (‘678)/Crouch et al. (‘689) to have “the at least one power stage is printed on an opposite side of”, as taught by Infante et al. (‘772) for the purpose of having modular active radiating device, for electronically scanned array antennas [Infante et al. (‘772) – par 9].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tietjen et al. (US 7,423,578 B1)/Factor et al. (US 2014/0209678 A1)/Crouch et al. (US 2008/0144689 A1), and further in view of Schramek et al. (US 7,183,966 B1).  
Regarding Claim 7, which is dependent on independent claim 1, Tietjen et al. (‘879)/Factor et al. (‘678)/Crouch et al. (‘689) discloses all the claimed invention. 
Tietjen et al. (‘879)/Factor et al. (‘678)/Crouch et al. (‘689) does not explicitly disclose “the electromagnetic seeker a laser seeker”.  
the electromagnetic seeker a laser seeker [column 5, lines 40-49: the optic system 400 can provide high performance optical transmission of both an infrared and a semi-active laser energy band]”.
It would have been obvious to one of ordinary skill-in-the-art at the time of invention to have modified the apparatus of Tietjen et al. (‘879)/Factor et al. (‘678)/Crouch et al. (‘689) to have “the electromagnetic seeker a laser seeker”, as taught by Schramek et al. (‘966) for the purpose of achieving surgical precision strike capability as used by the apparatus of Tietjen et al. (‘879) with a single missile seeker element [Schramek et al. (‘966) – Abstract].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood et al. (US 2012/0039366 A1) describes in paragraph 107: Power Amplifier (PA) 548…true time-delay analog signal delay element 554a,b (only for sub-array implementation)…each of the antenna element(s) has control electronics, possibly a single chip, that includes TX Power Amplifier (PA) 548…true time-delay analog signal delay element 554a,b (only for sub-array implementation)...using an analog delay line 554a,b, the digitization can be deferred to the sub-array level where summing can take place; in paragraph 16:  a phased array antenna system that includes a plurality of antenna  elements…a signal combining network…The signal combining network is operative to combine the down-converted signals generated by the down-converters to produce an output signal]; in paragraph 95: the hierarchy contemplated herein includes digital control electronics such as a computer, multiple sub-arrays containing XY antenna with digital interfaces, and a plurality of antenna elements each with mixed-signal digital and analog interface to each other…FIG. 18 shows an example architecture that includes a main array 500 having sixteen subarrays 502-532…The main array 500 has an associated digital controller 540, such as a computer, that provides digital I/O for the main array and subarrays and a global array of rotary clocks. Each subarray includes, in the example, sixteen antenna elements and each antenna element 542 has an associated antenna IC 544. The antenna IC is shown as including a transmit/receive switch 546, a power amplifier 548 for driving the antenna element, a LNA 550 for receiving signals from the antenna element, sample and hold circuitry 552 for the transmit path …analog delay lines (CCDs 554, in this embodiment) in the 
Holder (US 2014/0253368 A1) discloses Multi-Mode, Multi-Static Interferometer Utilizing Pseudo Orthogonal Codes.
Venna et al. (US 2004/0136454 A1) discloses system and method for digital transmission and modulation of conjugate pulse position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648